DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,10-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nate (US2016/0111970 A1) in view of Morici (US20180013344A1).
Regarding independent claim 1, Nate discloses in fig. 2 a circuit comprising a DC/DC conversion unit (13 and 14), the DC/DC conversion unit receiving an input voltage and providing an output voltage to a load (LED), the dimming control method comprising: 
providing a switching period reference (CK1 and CK2 Fig. 7); 
sampling the input voltage and the output voltage (Vmon and Vfb), and calculating a turn-on time (140 produces S2 using Vmon,Vfb and Vcs) according to the input voltage(Vmon), the output voltage (Vfb) and a reference current signal(Vcs); 
providing a variation period signal which is cyclically changed (Fsw [0032] Fig. 5);
generating a pulse width modulation signal according to the switching period reference, the turn-on time and the variation period signal (S3 PWM [0044] from OSC and Fsw [0043] and S2); and 
generating a switch control signal (G1) according to the pulse width modulation signal(G1 from S3), and the switch control signal having plural switching periods, and each of the plural switching periods contains a turn-on time and a turn-off time([0045]).
Nate does not specify a dimming control method for a dimming circuit, the dimming circuit comprising a diming signal the switching signal is generated in response to a dimming signal.
Morici discloses in Fig. 1 a dimming control method for a dimming circuit, the dimming circuit comprising a DC/DC conversion unit (100), the dimming control method comprising a diming signal (Dim) the switching signal (turning on and off 12[0030]) generated in response to a dimming signal (Fig 1).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine dimming controller 102 of Fig. 1 as disclosed in Morici to the system of Nate to allow for different lighting output and more control of the load of Nate with low electro-magnetic interference (EMI) by the frequency hopping function (Nate, [0006]).
Regarding independent claim 11, Nate discloses in fig. 2a comprising: a DC/DC conversion unit (13 and 14) receiving an input voltage and providing an output voltage to a load (LED) , wherein the DC/DC conversion unit comprises at least one power switch (N1), the power switch is controlled according to a switch control signal (G1), wherein the switch control signal includes plural switching periods, and each of the plural switching periods contains a turn-on time and a turn-off time([0045]); 
a control module (140) sampling the input voltage and the output voltage (Vmon and Vfb), comprising: 
a calculation unit (110) providing a switching period reference (CK1 and CK2 Fig. 7), wherein the turn-on time is calculated according to the input voltage, the output voltage and a reference current signal (140 produces S2 using Vmon,Vfb and Vcs); and the calculation unit generates a variation period signal which is cyclically changed (Fsw [0032] Fig. 5); 
 and a pulse width modulation unit (120) for generating a pulse width modulation signal according to the switching period reference (S3 PWM [0044] from OSC and Fsw [0043] and S2), the turn-on time and the variation period signal; and a driving module (130) electrically connected between the control module (140) and the power switch(N1), and generating the switch control signal according to the pulse width modulation signal (G1 from S3)
generating a switch control signal (G1) according to the pulse width modulation signal(G1 from S3), and the switch control signal having plural switching periods, and each of the plural switching periods contains a turn-on time and a turn-off time([0045]).
Nate does not specify a dimming circuit. 
Morici discloses in Fig. 1 a dimming control method for a dimming circuit, the dimming circuit comprising a DC/DC conversion unit (100), the dimming control method comprising a diming signal (Dim) the switching signal (turning on and off 12[0030]) generated in response to a dimming signal (Fig 1).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine dimming controller 102 of Fig. 1 as disclosed in Morici to the system of Nate to allow for different lighting output and more control of the load of Nate with low electro-magnetic interference (EMI) by the frequency hopping function (Nate, [0006]).
Regarding claim 2 and 12, Nate discloses the dimming control method and dimming circuit according to claim 1 and 11, wherein the variation period signal (Fsw) is combined on the switching period reference (CK1 and CK2 Fig. 7) to control the plural switching periods cyclically changed ([0032]).
Regarding claim 3 and 13, Nate discloses the dimming control method and dimming circuit according to claim 1 and 11, the variation period signal(Fsw) is combined on the turn-on time to control the plural switching periods cyclically changed([0032]).
Regarding claims 4 and 14, Nate discloses the dimming control method and circuit according to claim 1 and 11, wherein the DC/DC conversion unit is a buck converter, a boost converter, a buck-boost converter or a flyback converter (Morici [0003]).
Regarding claims 10 and 20, Nate discloses the dimming control method and circuit according to claim 1 and 11, wherein further comprising: receiving a dimming signal and generating the reference current signal according to the dimming signal (Morici dimming signal sets the desired output current [0031]).
Allowable Subject Matter
Claim 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY X YANG whose telephone number is (571)270-5498. The examiner can normally be reached Monday-Friday,9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY X YANG/Examiner, Art Unit 2844        

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844